76 F.3d 379
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence Alonzo HINTON, Plaintiff-Appellant,v.Sgt. ELLIS, et al.;  Officer Grant, Defendants-Appellees.
No. 95-1416.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1996.

1
Before:  NELSON and BATCHELDER, Circuit Judges;  and KATZ, District Judge.*

ORDER

2
Clarence Alonzo Hinton appeals pro se from a district court judgment awarding costs to the defendants after the dismissal of his civil rights case filed pursuant to 42 U.S.C. § 1983.   Hinton has also filed a motion for the appointment of counsel.   The case has been referred to a panel of the court pursuant to Rule 9(a).   Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The district court granted the defendants' motion for summary judgment in this civil rights action.   Hinton's appeal of this judgment was dismissed for want of prosecution, and the merits of the civil rights action are not at issue in this appeal.


4
After judgment was entered in the underlying case, the defendants filed a motion for $103.25 in costs pursuant to Fed.R.Civ.P. 54(d) and 28 U.S.C. § 1920.   The district court granted the motion for costs in an opinion and judgment filed February 8, 1995.   This timely appeal followed.


5
Hinton's brief focuses exclusively on the merits of his civil rights case.   He has, therefore, abandoned any claim that he might have had regarding the award of costs that is at issue here.  See Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir.1991), cert. denied, 503 U.S. 939 (1992).


6
In view of Hinton's abandonment of any claim he might have had, the motion for counsel is denied, and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable David A. Katz, United States District Judge for the Northern District of Ohio, sitting by designation